Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 1 of 11 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 JULIENE ROMAN,

                Plaintiff,                            Case No.:
 v.

 ZAMORA HOSPITALITY GROUP, LLC
 d/b/a THE HOTEL ZAMORA and
 ZBG RESTAURANT GROUP, LLC

             Defendants.
 _______________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, JULIENE ROMAN, by and through her undersigned counsel

 and sues the Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL

 ZAMORA and ZBG RESTAURANT GROUP, LLC (hereinafter referred to as “Defendants”)

 and states as follows:

                               JURISDICTION AND VENUE

        1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and

 1441(b).

        2.      Venue lies within the United States District Court for the Middle District of

 Florida, Tampa Division because a substantial part of the events giving rise to this claim

 occurred in this Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                           PARTIES

        3.      Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL

 ZAMORA and ZBG RESTAURANT GROUP, LLC, are Florida Profit Corporations


                                          Page 1 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 2 of 11 PageID 2




 authorized and doing business in this Judicial District. At all times material, Defendants

 employed Plaintiff, JULIENE ROMAN. At all times material, Defendants employed the

 requisite number of employees and, therefore, is an employer as defined by the Title VII of the

 Civil Rights Act of 1964 and the Florida Civil Rights Act.

         4.      Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL

 ZAMORA and ZBG RESTAURANT GROUP, LLC are a joint employer/integrated

 enterprise. Plaintiff performed work for all Defendants, including, but not limited to: Zamora,

 Hospitality Group, LLC d/b/a The Hotel Zamora and ZBG Restaurant Group, LLC.

         5.      At all times material, Plaintiff, JULIENE ROMAN was an employee of

 Defendants within the meaning of the Title VII of the Civil Rights Act of 1964, the Sex

 Discrimination Act, and the Florida Civil Rights Act.

                                   GENERAL ALLEGATIONS

         6.      At all times material, Defendants acted with malice and reckless disregard for

 Plaintiff’s federal and state protected rights.

         7.      At all times material, Plaintiff was qualified to perform her job duties within

 the legitimate expectations of her employer.

         8.      Plaintiff has retained the undersigned counsel to represent her in this action and

 is obligated to pay them a reasonable fee for their services.

         9.      Plaintiff requests a jury trial for all issues so triable.




                                             Page 2 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 3 of 11 PageID 3




                          ADMINISTRATIVE PREREQUISITES

        10.     Plaintiff, JULIENE ROMAN, timely filed her Charge of Discrimination with

 the Equal Employment Opportunity Commission (“EEOC”) and the Florida Commission on

 Human Relations (“FCHR”) on April 12, 2019.

        11.     On August 26, 2019, the EEOC issued a Dismissal and Notice of Rights related

 to Plaintiff’s Charge of Discrimination. A copy of the Charge of Discrimination and Dismissal

 is attached as Exhibit A. This Complaint has been filed within ninety (90) days of the issuance

 of the Dismissal and Notice of Rights; therefore, Plaintiff has met all conditions precedent to

 filing this Complaint.

        12.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction over this

 claim is appropriate pursuant to Chapter 760, Florida Statutes, because more than one-hundred

 and eighty (180) days have passed since the filing of the Charge.

                                 FACTUAL ALLEGATIONS

        13.     Plaintiff began her employment with Defendants working as a Restaurant

 Manager.

        14.     During Plaintiff’s first week of employment a restaurant employee made a

 sexually derogatory and inappropriate comment towards her.

        15.     On another occasion the same employee inappropriately touched Plaintiff’s

 buttocks.

        16.     Shortly thereafter, the employee again made sexually suggestive comments

 towards Plaintiff.




                                          Page 3 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 4 of 11 PageID 4




         17.    Plaintiff went to the Executive Chef to inform him of the inappropriate

 behaviors and comments. The Chef sent the employee home for the day and told Plaintiff he

 would take care of it.

         18.    The Executive Chef also informed Plaintiff to go to the HR Manager and report

 what had happened.

         19.    On March 4, 2019, the HR Manager’s next scheduled day in the hotel, Plaintiff

 reported the situation.

         20.    At the request of the HR Manager, Plaintiff wrote a written summary of the

 incidents and events while in the HR Manager’s office.

         21.    The HR Manager did not provide a copy of the written statement to Plaintiff.

         22.    When Plaintiff returned to work after her next scheduled days off she noticed

 that that offending employee was still working there.

         23.    Plaintiff immediately went to the Executive Chef to explain that she was

 uncomfortable working there with him and asked what happened.

         24.    Plaintiff was told to just do her work and not worry about it.

         25.    At the following weeks’ executive meeting Plaintiff informed those in

 attendance that she remained uncomfortable.

         26.    Thereafter, two more employees made inappropriate comments towards

 Plaintiff.

         27.    Plaintiff informed the Food and Beverage Director about the offensive language

 of the employee and Executive Chef.




                                          Page 4 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 5 of 11 PageID 5




        28.     On March 15, 2019, upon my arrival for my shift I was terminated by the

 Executive Chef.

                                        COUNT I
                              TITLE VII—SEX HARASSMENT

        29.     Plaintiff, JULIENE ROMAN, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-eight (28).

        30.     Plaintiff, a female, is a member of a protected class under Title VII of the Civil

 Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title VII”).

        31.     The aforementioned actions by the restaurant employee constitute unwelcome

 sex harassment.

        32.     The harassment was sufficiently severe or pervasive to alter the terms and

 conditions of Plaintiff’s employment.

        33.     The harassment resulted in a tangible, adverse employment action when

 Plaintiff was terminated from her employment with Defendant.

        34.     Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL

 ZAMORA and ZBG RESTAURANT GROUP, LLC , knew or should have known of the

 harassment of Plaintiff.

        35.     The aforementioned actions created a hostile environment and constitute

 discrimination on the basis of gender/sex, in violation of Title VII.

        36.     The sex harassment and conduct of the restaurant employee created a hostile

 work environment which interfered with Plaintiff’s ability to perform her job.

        37.     Defendant’s actions were intentional and encouraged an environment where

 degradation based on sex was common and tolerated.


                                           Page 5 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 6 of 11 PageID 6




        38.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federally-protected rights of Plaintiff.

        39.     As a result of Defendant’s unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, JULIENE ROMAN, prays for the following damages against

 Defendants ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL ZAMORA and

 ZBG RESTAURANT GROUP, LLC:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                                        COUNT II
                                 TITLE VII – RETALIATION

        40.     Plaintiff, JULIENE ROMAN, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-eight (28).

        41.     Plaintiff engaged in protected activity by opposing an employment practice

 made unlawful by Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq. (“Title




                                           Page 6 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 7 of 11 PageID 7




 VII”). Specifically, Plaintiff opposed sexual harassment by resisting the sexual advances of a

 restaurant employee.

        42.     In retaliation for engaging in protected activity, Plaintiff suffered an adverse

 employment action when she was terminated from her job by Defendants.

        43.     Stated differently, the adverse employment action suffered by Plaintiff at the

 hands of Defendants are causally connected to her opposition and resistance of sex harassment.

        44.     The aforementioned actions by Defendants constitute retaliation by Defendants

 in violation of Title VII of the Civil Rights Act of 1964.

        45.     Defendants’ unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the federally-protected rights of Plaintiff.

        46.     As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, JULIENE ROMAN, prays for the following damages against

 Defendants ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL ZAMORA and

 ZBG RESTAURANT GROUP, LLC,:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;



                                           Page 7 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 8 of 11 PageID 8




                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                h.      For any other relief this Court deems just and equitable.

                                 COUNT III
               FLORIDA CIVIL RIGHTS ACT—SEXUAL HARASSMENT

        47.     Plaintiff, JULIENE ROMAN, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-eight (28).

        48.     Plaintiff, a female, is a member of a protected class under the Florida Civil

 Rights Act, Chapter 760, Florida Statutes (“FCRA”).

        49.     The aforementioned actions by a restaurant employee constitute unwelcome sex

 harassment.

        50.     The harassment was sufficiently severe or pervasive to alter the terms and

 conditions of Plaintiff’s employment.

        51.     The harassment resulted in a tangible, adverse employment action when

 Plaintiff was terminated from her employment with Defendants.

        52.     Defendants ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL

 ZAMORA and ZBG RESTAURANT GROUP, LLC, knew or should have known of the

 harassment of Plaintiff.

        53.     The aforementioned actions created a hostile environment and constitute

 discrimination on the basis of gender/sex, in violation of the Florida Civil Rights Act.

        54.     The sex harassment and conduct of the restaurant employee created a hostile

 work environment which interfered with Plaintiff’s ability to perform her job.




                                          Page 8 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 9 of 11 PageID 9




        55.     Defendants’ actions were intentional and encouraged an environment where

 degradation based on sex was common and tolerated.

        56.     Defendant’s unlawful and discriminatory employment practices were done with

 malice or with reckless indifference to the state-protected rights of Plaintiff.

        57.     As a result of Defendants’ unlawful discrimination, Plaintiff has suffered and

 continues to suffer damages.

        WHEREFORE, Plaintiff, JULIENE ROMAN, prays for the following damages against

 Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL ZAMORA and

 ZBG RESTAURANT GROUP, LLC:

                a.      Back pay and benefits;

                b.      Prejudgment interest on back pay and benefits;

                c.      Front pay and benefits;

                d.      Compensatory damages for emotional pain and suffering,

                        inconvenience, loss of enjoyment of life and humiliation;

                e.      Punitive damages;

                f.      Attorneys’ fees and costs;

                g.      Injunctive relief; and

                h.      For any other relief this Court deems just and equitable.

                                    COUNT IV
                     FLORIDA CIVIL RIGHTS ACT—RETALIATION

        58.     Plaintiff, JULIENE ROMAN, re-alleges and adopts, as if fully set forth herein,

 the allegations stated in Paragraphs one (1) through twenty-eight (28).




                                           Page 9 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 10 of 11 PageID 10




          59.     Plaintiff engaged in protected activity by opposing an employment practice

   made unlawful by the Florida Civil Rights Act, Chapter 760, Florida Statutes (“FCRA”).

   Specifically, Plaintiff opposed sexual harassment by resisting the sexual advances of the

   restaurant employee.

          60.     In retaliation for engaging in protected activity, Plaintiff suffered an adverse

   employment action by Defendants when she was terminated from her employment.

          61.     Stated differently, the adverse employment action suffered by Plaintiff at the

   hands of Defendants are causally connected to her opposition and resistance of sex harassment.

          62.     The aforementioned actions by Defendants constitute retaliation by Defendants

   in violation of the Florida Civil Rights Act.

          63.     Defendant’s unlawful and discriminatory employment practices were done with

   malice or with reckless indifference to the state-protected rights of Plaintiff.

          64.     As a result of Defendants’ unlawful retaliation, Plaintiff has suffered and

   continues to suffer damages.

          WHEREFORE, Plaintiff, JULIENE ROMAN, prays for the following damages against

   Defendants, ZAMORA HOSPITALITY GROUP, LLC d/b/a THE HOTEL ZAMORA and

   ZBG RESTAURANT GROUP, LLC:

                  a.      Back pay and benefits;

                  b.      Prejudgment interest on back pay and benefits;

                  c.      Front pay and benefits;

                  d.      Compensatory damages for emotional pain and suffering,

                          inconvenience, loss of enjoyment of life and humiliation;



                                             Page 10 of 11
Case 8:19-cv-02316-JSM-AEP Document 1 Filed 09/18/19 Page 11 of 11 PageID 11




              e.     Punitive damages;

              f.     Attorneys’ fees and costs;

              g.     Injunctive relief; and

              h.     For any other relief this Court deems just and equitable.

                             DEMAND FOR JURY TRIAL

        65.   Plaintiff, JULIENE ROMAN, demands a trial by jury on all issues so triable.

              DATED this 18th day of September 2019..


                                              FLORIN GRAY BOUZAS OWENS, LLC

                                              /s/ Wolfgang Florin
                                              WOLFGANG M. FLORIN, ESQUIRE
                                              Florida Bar No.: 907804
                                              wflorin@fgbolaw.com
                                              CHRISTOPHER D. GRAY, ESQUIRE
                                              Florida Bar No.: 902004
                                              chris@fgbolaw.com
                                              16524 Pointe Village Drive
                                              Suite 100
                                              Lutz, Florida 33558
                                              (727) 254-5255
                                              (727) 483-7942 (fax)
                                              Trial Attorneys for Plaintiff




                                       Page 11 of 11
